May I offer 
my congratulations to you, Mr. President, your 
Government and people on your election. I would also 
like to offer my thanks to your predecessor, Her 
Excellency Sheikha Haya Rashed Al-Khalifa, for her 
leadership of the General Assembly over the past year. 
I also offer my congratulations to the Secretary-
General on the progress he has made during the past 
nine months. His first report (A/62/1) is very 
encouraging, and we welcome his response to the new 
challenges we are all facing. I also wish to thank our 
United Nations representatives, workers and volunteers 
throughout the world who are undertaking very hard 
tasks which are often extremely dangerous. We thank 
them for their professional dedication. This is 
especially so in many parts of the Middle East. Here I 
offer once more our continued strong support for all 
the efforts being made by the United Nations to find a 
solution to the suffering of the Palestinian people. In 
doing so we reaffirm our solidarity with the people of 
Palestine in their efforts to find a just and lasting 
solution to problems that have been going on for 
almost 60 years.  
 My last word of thanks, Mr. President, is to you 
personally. We were most encouraged by your 
acceptance speech and your plan for the future. We 
were pleased to hear you express strong support for 
multilateral solutions to world problems. We certainly 
agree on the need for the United Nations to strengthen 
its central position in the multilateral system. Most of 
all, we are very happy with the idea of a lasting 
consensus among Member States, the private sector, 
non-governmental organizations and civil society. We 
are especially pleased that civil societies were 
included. That means giving ordinary people a place in 
the consensus. That is why we found the statement so 
encouraging. Nevertheless, it has set a very serious 
challenge to the United Nations. It is most important 
that our people gain the understanding that comes from 
knowledge, experience and expertise. Our theme of 
climate change at this session shows this very clearly. 
 The many discussions we have had this week 
have taught us that all modern problems are extremely 
complicated. It has also shown us how important it is 
to gain a full understanding of these difficulties. If our 
people are to gain such understanding, it will come 
from having universal good education, good health and 
strong social services. This will come only when all 
countries have reached the United Nations Millennium 
Goals. So it is more urgent than ever that these Goals 
be reached on time. They cover all aspects of modern 
life   political, social, cultural, and, perhaps above all 
today, economic and commercial. As such they provide 
a way for people to understand modern problems well, 
take a full part in the consensus and help to find a 
solution.  
 I say this because we are now at the critical 
halfway point that we set seven years ago in planning 
the Millennium Development Goals. The discussion we 
have had all week on climate change shows how vital 
the next seven years will be. In my own country we 
have only just started to realize how difficult the 
subject is. It is like security and sustainable 
development and energy. These are all new, 
twenty-first century problems, and they all mean that 
our people need to learn more and more and to learn 
very quickly. 
 We need to include the subject I have mentioned 
in all aspects of national development planning, and we 
need to share knowledge and expertise. We believe that 
this is more important than ever. This is because by 
exchanging views and information on climate change 
this week we have also learned another new lesson, 
which teaches us that when it comes to modern twenty-
first century problems we are all in them together. That 
is what your consensus, Mr. President, means. It 
recognizes that we all have an important contribution 
to make   if we work together. That is why we very 
much value the partnership you have proposed. We 
hope it will result in our people becoming far more 
than just receivers of solutions. We hope it will start to 
make them one of the most important agents in finding 
solutions. 
We feel you have begun your term of office, 
Mr. President, by inviting us all to share a modern 
platform on which we can all work well. We are very 
pleased to join you and your consensus for the sixty-
second session of the General Assembly, and we wish 
you much success in broadening and strengthening it 
during the coming year. 
